DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites the limitation “wherein a percentage of C-C bonds in the doped or undoped silicon carbide film is equal to or less than about 2%”.  The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what percentage of C—C bonds may be in the SiC film 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purposes of examination, Examiner takes the definition of a radical of hydrogen to be a hydrogen atom with an unpaired electron.
For the purposes of examination, Examiner takes the definition of a ground state of hydrogen radical (i.e. hydrogen atom) to be a hydrogen radical wherein the unpaired electron is in the 2S orbital shell (See Table 1, A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895).

Claims 1-3, 6-9, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0214318 A1 (Fukazawa) as evidenced by A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895 (Wrobel) further in view of US 2010/0025370 A1 (Dieguez-Campo).

Re claims 1 and 21, Fukazawa teaches a method of depositing a silicon carbide film (SiCN dielectric film) on a substrate, the method comprising:
providing a substrate (substrate 1) in a reaction chamber (reaction chamber Fig. 1 [0055-0056]); 
flowing a silicon-containing precursor into the reaction chamber towards the substrate, wherein the silicon-containing precursor has (i) one or more Si-H bonds and/or Si-Si bonds, (ii) one or more Si-C bonds, Si-N, and/or Si-O bonds, (iii) no C-O bonds, and (iv) no C-N bonds ([0022-0026, 0044-0046] Table 1); 
flowing a co-reactant into the reaction chamber along with the silicon-containing precursor along a flow path without exposure to plasma (Fig. 2 [0022-00124] Table 1), wherein the co-reactant is a hydrocarbon molecule (hydrocarbon [0049-0051, 0060] Table 1); 
wherein each of the co-reactant and the silicon containing precursor is flowed into the reaction chamber via one or more gas outlets (claim 21) (Figs. 1 and 2 [0022-0124] Table 1);
generating, from a hydrogen source gas, radicals of hydrogen wherein the radicals of hydrogen in a plasma source, wherein the radicals of hydrogen react with the silicon-containing precursor and the co-reactant to form a doped or undoped silicon carbide film on the substrate (Fig. 2 [0022-0124] Table 1) wherein the doped or undoped silicon carbide has a conformality of at least 90% ([0083]) (Fukazawa teaches the forming a highly conformal layer same claimed conditions of deposition using the same precursors/reactants and deposition conditions using ALD which is a highly conformal deposition process therefore the ordinary skilled artisan would expect that the 

Fukazawa does not explicitly teach wherein the radicals of hydrogen are generated in a remote plasma source and are generated upstream of the silicon-containing precursor and the co-reactant; and introducing the radicals of hydrogen into the reaction chamber and towards the substrate. However, Fukazawa does teach that the reactant hydrogen gas is exposed to plasma thus making a H2 plasma (Fig. 2 [0022-00124] Table 1).

	Dieguez-Campo teaches remote production of reactive gases in PECVD processes ([0002]).

It would have been obvious to one of ordinary skill in the art to produce the reactive hydrogen gas plasma in a remote chamber.

The motivation to do so is that remote production of the reactive gas provides specific benefits over other reactive gas processes, such as providing the activated species of the reactive gas without any temperature rise in the process chamber or enabling a directed flow of the reactive gas towards a particular surface of a substrate to be treated ([0002]).



Re claim 2, Fukazawa further teaches wherein the radicals of hydrogen in an environment adjacent to the substrate are radicals of hydrogen in the ground state (Fig. 2 [0022-00124] Table 1).

Wrobel teaches that the radiative lifetime of the excited hydrogen radicals are less than 6 nanoseconds and Wrobel further teaches that hydrogen radicals in the ground state are formed initially in the remote hydrogen plasma and remain in the ground state ([page 1887]).

Re claim 3, Fukazawa further teaches wherein the doped or undoped silicon carbide film is a doped silicon carbide film of silicon oxycarbide (SiCO), silicon carbonitride (SiCN), or silicon oxycarbonitride (SiOCN) (Fig. 2 [0022-00124] Table 1).

Re claim 6, Fukazawa further teaches wherein the co-reactant interacts with the silicon-containing precursor as a non-depositing species in the doped or undoped silicon carbide film (SiCN is deposited not the hydrocarbon Fig. 2 [0022-00124] Table 1).

Re claim 7, Fukazawa further teaches wherein the silicon-containing precursor and the co-reactant are simultaneously flowed along the same flow path into the reaction chamber ([0056] Fig. 1).

Re claim 8, Fukazawa further teaches wherein the doped or undoped silicon carbide film has a conformality of at least 95% ([0083]) (Fukazawa teaches the forming a highly conformal layer same claimed conditions of deposition using the same precursors/reactants and deposition conditions using ALD which is a highly conformal deposition process therefore the ordinary skilled artisan would expect that the same process formed with the same materials to make the same layer would have the same properties such as conformality (see MPEP 2112.01(I)).

Re claim 9, Fukazawa further teaches wherein the silicon-containing precursor includes an alkylcarbosilane, a siloxane, or a silazane ([0022-0026, 0044-0046] Table 1).

Claims 4, 5, 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0214318 A1 (Fukazawa) as evidenced by A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895 (Wrobel) further in view of US 2010/0025370 A1 (Dieguez-Campo) further in view of US 7,915,166 B1 (Yu).

Re claims 4 and 5, Fukazawa as evidenced by Wrobel and Dieguez-Campo teach the method of claim 1, Fukazawa does not explicitly teach  wherein the hydrocarbon molecule has one or more carbon-to-carbon double bonds or triple bonds (claim 4) nor wherein the hydrocarbon molecule includes propylene, ethylene, butene, pentene, butadiene, pentadiene, hexadiene, heptadiene, toluene, benzene, acetylene, propyne, butyne, pentyne, or hexyne (claim 5).

However, Fukazawa does teach “in an embodiment hexane or other hydrocarbon gas (especially gas with 3 or more carbons) can be used as a reactant gas to enable deposition of film by ALD.” [0040]).

Yu teaches depositing silicon carbide films by PECVD wherein the co-reactant with the silicon containing precursor is any hydrocarbon such as propylene (Col. 17 lines 54-67 and Col. 18 lines 1-12).

It would have been obvious at the time of the invention to add the invention of Yu including using an hydrocarbon such as propylene as the co-reactant in Fukazawa. The motivation to do so is that Fukazawa teaches that aliphatic hydrocarbons provide the predictable result of providing adequate carbon in the deposition of SiC films as demonstrated by Yu.

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that 

Re claims 22, 23 and 24, Fukazawa teaches a method of depositing a silicon carbide film (SiCN dielectric film) on a substrate, the method comprising:
providing a substrate (substrate 1) in a reaction chamber (reaction chamber Fig. 1 [0055-0056]); 
flowing a silicon-containing precursor into the reaction chamber towards the substrate, wherein the silicon-containing precursor has (i) one or more Si-H bonds and/or Si-Si bonds, (ii) one or more Si-C bonds, Si-N, and/or Si-O bonds, (iii) no C-O bonds, and (iv) no C-N bonds ([0022-0026, 0044-0046] Table 1); 
flowing a co-reactant into the reaction chamber along with the silicon-containing precursor without exposure to plasma, wherein each of the co-reactant and the silicon-containing precursor is flowed into the reaction chamber via one or more gas outlets, (Figs. 1 and 2 [0022-00124] Table 1), wherein the co-reactant is a hydrocarbon molecule (hydrocarbon [0049-0051, 0060] Table 1); 
generating, from a hydrogen source gas, radicals of hydrogen wherein the radicals of hydrogen in a plasma source, wherein the radicals of hydrogen react with the 

Fukazawa does not explicitly teach wherein the radicals of hydrogen are generated in a remote plasma source and are generated upstream of the silicon-containing precursor and the co-reactant; and introducing the radicals of hydrogen into the reaction chamber and towards the substrate. However, Fukazawa does teach that the reactant hydrogen gas is exposed to plasma thus making a H2 plasma (Fig. 2 [0022-00124] Table 1).

	Dieguez-Campo teaches remote production of reactive gases in PECVD processes ([0002]).

It would have been obvious to one of ordinary skill in the art to produce the reactive hydrogen gas plasma in a remote chamber.

The motivation to do so is that remote production of the reactive gas provides specific benefits over other reactive gas processes, such as providing the activated species of the reactive gas without any temperature rise in the process chamber or enabling a directed flow of the reactive gas towards a particular surface of a substrate to be treated ([0002]).



Fukazawa does not explicitly teach  wherein the hydrocarbon molecule has one or more carbon-to-carbon double bonds or triple bonds (claim 22) nor wherein the hydrocarbon molecule has a carbon chain between 3 carbon atoms and 7 carbon atoms (claim 23) nor wherein the hydrocarbon molecule includes propylene, ethylene, butene, pentene, butadiene, pentadiene, hexadiene, heptadiene, toluene, benzene, acetylene, propyne, butyne, pentyne, or hexyne (claim 24).

However, Fukazawa does teach “in an embodiment hexane or other hydrocarbon gas (especially gas with 3 or more carbons) can be used as a reactant gas to enable deposition of film by ALD.” [0040]).

Yu teaches depositing silicon carbide films by PECVD wherein the co-reactant with the silicon containing precursor is any hydrocarbon such as propylene (Col. 17 lines 54-67 and Col. 18 lines 1-12).

It would have been obvious at the time of the invention to add the invention of Yu including using an hydrocarbon such as propylene as the co-reactant in Fukazawa. The motivation to do so is that Fukazawa teaches that aliphatic hydrocarbons provide the 

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Re claim 25, Fukazawa further teaches wherein a percentage of the C-C bonds in the silicon carbide film is equal to or less than about 2% of the bonds in the doped or undoped silicon carbide film ([0022-0026, 0044-0046] Table 1). (Fukazawa teaches the forming the same material film using the same conditions of deposition using the same precursors/reactants and deposition conditions therefore the ordinary skilled artisan would expect that the same process formed with the same materials to make the same layer would have the same properties such as C--C bond density (see MPEP 2112.01(I)).

Re claim 26, Fukazawa further teaches wherein the doped or undoped silicon carbide film has a conformality of at least 95% ([0083]) (Fukazawa teaches the forming a highly .

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812